Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 08/09/2022, interview summary dtd., 08/25/2022 and the examiner’s amendment as follow.
Terminal Disclaimer
The terminal disclaimer filed on 08/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11, 009, 932 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Wesley E. Parker [reg# 60,673] on 08/25/2022. 
The application has been amended as follows:
In the claims:
Please amend the claims 1, 2, 4, 12 – 13, 15, 21 – 22 and 24 as below:
Claim 1:  
Replace the claim 1 with -------1. One or more non-transitory machine-readable storage media having one or more instructions that when executed cause one or more machines to perform a method comprising: testing a condition specified by an entry in a first table, wherein the testing occurs based on an event corresponding to the entry in the first table;
 evaluating a plurality of sets of one or more parameters as specified in an entry in a second table corresponding with the entry in the first table, wherein the evaluating occurs based on the testing of the condition resulting in a positive result; and
initiating a power-management action based on the evaluating of the plurality of sets of one or more parameters.-----------------
Claim 2 : 
Please cancel the claim 2.
Claim 4:
Replace claim 4 with ------4. The one or more non-transitory machine-readable storage media of claim 1, wherein the power-management action corresponds with a power management policy.-------------
Claim 12:  
Replace the claim 12 with ------- 12.   An apparatus comprising: 
a memory to store a first table and a second table; and a processor circuitry coupled to the memory, wherein the processor circuitry is to execute instructions to cause an operation comprising: 
test a condition specified by an entry in the first table, wherein the test occurs based on an event corresponding to the entry in the first table; 
evaluate, based on the test of the condition being a positive result, a plurality of sets of one or more parameters as specified in an entry in the second table corresponding with the entry in the first table; and 
initiate a power-management action based on the evaluating of the plurality of sets of one or more parameters.------------
Claim 13 : 
Please cancel the claim 13.
Claim 15:
Replace claim 15 with ------ 15. The apparatus of claim 12, wherein the power-management action corresponds with a power management policy.--------------
Claim 21:  
Replace the claim 21 with ------- 21. An apparatus comprising: a first circuitry to test a condition specified by an entry in a first table wherein the test occurs based on an event corresponding to the entry in the first table; 
a second circuitry to evaluate, based on the test of the condition being a positive result, a plurality of sets of one or more parameters as specified in an entry in a second table corresponding with the entry in the first table; and 
a third circuitry to initiate a power-management action based on the evaluating of the plurality of sets of one or more parameters.------------
Claim 22 : 
Please cancel the claim 22.
Claim 24:
Replace claim 24 with ------ 24. The apparatus of claim 21, wherein the power-management action corresponds with a power management policy.------------------
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. 
The independent claims 1,12, and 21 are allowable over the art of record. None of the references either alone or in combination teach or fairly suggest “evaluating a plurality of sets of one or more parameters as specified in an entry in a second table corresponding with the entry in the first table, wherein the evaluating occurs based on the testing of the condition resulting in a positive result; and initiating a power-management action based on the evaluating of the plurality of sets of one or more parameters”, ““a second circuitry to evaluate, based on the test of the condition being a positive result, a plurality of sets of one or more parameters as specified in an entry in the second table corresponding with the entry in the first table; and initiate a power-management action based on the evaluating of the plurality of sets of one or more parameters“ and ““a second circuitry to evaluate, based on the test of the condition being a positive result, a plurality of sets of one or more parameters as specified in an entry in a second table corresponding with the entry in the first table; and a third circuitry to initiate a power-management action based on the evaluating of the plurality of sets of one or more parameters.------------ “ as described in claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NITIN C PATEL/Primary Examiner, Art Unit 2186